CREDIT AGREEMENT Dated as of February 21, 2008 among CONSOLIDATED AMUSEMENT THEATRES, INC., as Borrower, THE OTHER CREDIT PARTIES SIGNATORY HERETO, as Credit Parties, THE LENDERS SIGNATORY HERETO FROM TIME TO TIME, as Lenders, and GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent, Agent and Lender GE CAPITAL MARKETS, INC. as Lead Arranger TABLE OF CONTENTS Page 1.AMOUNT AND TERMS OF CREDIT 1 1.1Credit Facilities 2 1.2Letters of Credit 5 1.3Prepayments 5 1.4Use of Proceeds 8 1.5Interest and Applicable Margins 8 1.6Reserved 11 1.7Reserved 11 1.8Cash Management Systems 11 1.9Fees 11 1.10Receipt of Payments 11 1.11Application and Allocation of Payments 11 1.12Loan Account and Accounting 12 1.13Indemnity 13 1.14Access 14 1.15Taxes 14 1.16Capital Adequacy; Increased Costs; Illegality 15 1.17Single Loan 17 2.CONDITIONS PRECEDENT 17 2.1Conditions to the Initial Loans 17 2.2Further Conditions to Each Loan 19 3.REPRESENTATIONS AND WARRANTIES 19 3.1Corporate Existence; Compliance with Law 19 3.2Executive Offices, Collateral Locations, FEIN, Organizational Number 20 3.3Corporate Power, Authorization, Enforceable Obligations 20 3.4Financial Statements and Projections 20 3.5Material Adverse Effect 21 3.6Ownership of Property; Liens 22 3.7Labor Matters 22 3.8Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness 23 3.9Government Regulation 23 3.10Margin Regulations 23 3.11Taxes 23 3.12ERISA 24 3.13No Litigation 25 3.14Brokers 25 3.15Intellectual Property 25 3.16Full Disclosure 25 3.17Environmental Matters 26 3.18Insurance 27 3.19Deposit and Disbursement Accounts 27 3.20[Reserved] 27 3.21Trade Relations 27 3.22Bonding; Licenses 27 3.23Solvency 27 3.24Acquisition Agreement 27 3.25Status of Holdings 28 3.26OFAC 28 3.27Patriot Act 28 4.FINANCIAL STATEMENTS AND INFORMATION 28 4.1Reports and Notices 28 4.2Communication with Accountants 28 5.AFFIRMATIVE COVENANTS 29 5.1Maintenance of Existence and Conduct of Business 29 5.2Payment of Charges. 29 5.3Books and Records 30 5.4Insurance; Damage to or Destruction of Collateral 30 5.5Compliance with Laws 31 5.6Supplemental Disclosure 31 5.7Intellectual Property 32 5.8Environmental Matters 32 5.9Access Agreements; Liens on Real Estate Interests 32 5.10Interest Rate/Currency Fluctuations Protection 33 5.11Further Assurances 34 5.12Future Credit Parties 34 5.13Post Closing 34 6.NEGATIVE COVENANTS 35 6.1Mergers, Subsidiaries, Etc. 35 6.2Investments; Loans and Advances 38 6.3Indebtedness 39 6.4Employee Loans and Affiliate Transactions 39 6.5Capital Structure and Business 40 6.6Guaranteed Indebtedness 40 6.7Liens 40 6.8Sale of Stock and Assets 41 6.9ERISA 41 6.10Financial Covenants 41 6.11Hazardous Materials 41 6.12Sale Leasebacks 42 6.13Restricted Payments 42 6.14Change of Corporate Name or Location; Change of Fiscal Year 42 6.15No Impairment of Intercompany Transfers 42 6.16Real Estate Purchases 42 6.17Changes Relating to Material Contracts 43 6.18Holdings 43 7.TERM 43 7.1Termination 43 7.2Survival of Obligations Upon Termination of Financing Arrangements 43 8.EVENTS OF DEFAULT; RIGHTS AND REMEDIES 44 8.1Events of Default 44 8.2Remedies 46 8.3Waivers by Credit Parties 46 9.ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT 47 9.1Assignment and Participations 47 9.2Appointment of Agent 50 9.3Agent's Reliance, Etc. 51 9.4GE Capital and Affiliates 51 9.5Lender Credit Decision 51 9.6Indemnification 52 9.7Successor Agent 52 9.8Setoff and Sharing of Payments 53 9.9Advances; Payments; Non-Funding Lenders; Information; Actions in Concert 53 10.SUCCESSORS AND ASSIGNS 55 10.1Successors and Assigns 55 11.MISCELLANEOUS 56 11.1Complete Agreement; Modification of Agreement 56 11.2Amendments and Waivers 56 11.3Fees and Expenses 58 11.4No Waiver 59 11.5Remedies 60 11.6Severability 60 11.7Conflict of Terms 60 11.8Confidentiality 60 11.9GOVERNING LAW 61 11.10Notices 61 11.11Section Titles 63 11.12Counterparts 63 11.13WAIVER OF JURY TRIAL 63 11.14Press Releases and Related Matters 63 11.15Reinstatement 64 11.16Advice of Counsel 64 11.17No Strict Construction 64 INDEX OF APPENDICES Annex A (Recitals) -Definitions Annex B (Section 1.2) -Letters of Credit Annex C (Section 1.8) -Cash Management System Annex D (Section 2.1(a)) -Closing Checklist Annex E (Section 4.1(a)) -Financial Statements and Projections Reporting Annex F (Section 4.1(b)) -Collateral Reports Annex G (Section 6.10) -Financial Covenants Annex H (Section 9.9(a)) -Lenders' Wire Transfer Information Annex I (Section 11.10) -Notice Addresses Annex J (from Annex A-Commitments definition) -Commitments as of Closing Date Exhibit 1.1(a)(i) -Form of Notice of Revolving Credit Advance Exhibit 1.1(a)(ii) -Form of Revolving Note Exhibit 1.1(b) -Form of Term Note Exhibit 1.5(e) -Form of Notice of Conversion/Continuation Exhibit 9.1(a) -Form of Assignment Agreement Exhibit B-1 -Application for Standby Letter of Credit Schedule1.1 -Agent's Representatives Disclosure Schedule1.4 -Sources and Uses; Funds Flow Memorandum Disclosure Schedule3.1 -Type of Entity; State of Organization Disclosure Schedule3.2 -Executive Offices, Collateral Locations, FEIN Disclosure Schedule3.4(a) -Financial Statements Disclosure Schedule3.4(b) -Pro Forma Disclosure Schedule3.4(c) -Projections Disclosure Schedule3.6 -Real Estate and Leases Disclosure Schedule3.7 -Labor Matters Disclosure Schedule3.8 -Ventures, Subsidiaries and Affiliates; Outstanding Stock Disclosure Schedule3.11 -Tax Matters Disclosure Schedule3.12 -ERISA Plans Disclosure Schedule3.13 -Litigation Disclosure Schedule3.14 -Brokers Disclosure Schedule3.15 -Intellectual Property Disclosure Schedule3.17 -Hazardous Materials Disclosure Schedule3.18 -Insurance Disclosure Schedule3.19 -Deposit and Disbursement Accounts Disclosure Schedule3.22 -Bonds; Patent, Trademark Licenses Disclosure Schedule6.3 -Indebtedness Disclosure Schedule6.4(a) -Transactions with Affiliates Disclosure Schedule6.7 -Existing Liens This CREDIT AGREEMENT (this “Agreement”), dated as of February 21, 2008 among CONSOLIDATED AMUSEMENT THEATRES, INC., a Nevada corporation (“Borrower”); the other Credit Parties signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual capacity, “GE Capital”), for itself, as Lender, and as Agent for Lenders, and the other Lenders signatory hereto from time to time. RECITALS WHEREAS, Borrower has requested that Lenders extend revolving and term credit facilities to Borrower of up to Fifty Five Million Dollars ($55,000,000) in the aggregate for the purpose of funding a portion of the Acquisition (as defined herein) and to provide (a) working capital financing for Borrower and its Subsidiaries and (b)funds for other general corporate purposes of Borrower and its Subsidiaries; and for these purposes, Lenders are willing to make certain loans and other extensions of credit to Borrower of up to such amount upon the terms and conditions set forth herein; and WHEREAS, Borrower has agreed to secure all of its obligations under the Loan Documents (as defined herein) by granting to Agent (as defined herein), for the benefit of Agent and Lenders, a security interest in and lien upon all of its existing and after-acquired personal and real property; and WHEREAS, Reading International, Inc., a Nevada corporation (“Reading”) is willing to guarantee all of the obligations of Borrower to Agent and Lenders under the Loan Documents, subject to certain release provisions more particularly set forth in the Reading Guaranty (as defined herein); and WHEREAS, Consolidated Amusement Holdings, Inc., a Nevada corporation (“Holdings”) is willing to guarantee all of the obligations of Borrower to Agent and Lenders under the Loan Documents and to pledge to Agent, for the benefit of Agent and Lenders, all of the Stock of Borrower to secure such guaranty; and WHEREAS, all Domestic Subsidiaries of Borrower are willing to guarantee all of the obligations of Borrower to Agent and Lenders under the Loan Documents and to grant to Agent, for the benefit of Agent and Lenders, a security interest in and lien upon all of such existing and after-acquired personal and real property to secure such guaranty; and WHEREAS, capitalized terms used in this Agreement shall have the meanings ascribed to them in Annex A and, for purposes of this Agreement and the other Loan Documents, the rules of construction set forth in AnnexA shall govern.All Annexes, Disclosure Schedules, Exhibits and other attachments (collectively, “Appendices”) hereto, or expressly identified to this Agreement, are incorporated herein by reference, and taken together with this Agreement, shall constitute but a single agreement.These Recitals shall be construed as part of the Agreement. NOW, THEREFORE, in consideration of the premises and the mutual covenants hereinafter contained, and for other good and valuable consideration, the parties hereto agree as follows: 1.AMOUNT AND TERMS OF CREDIT 1 1.1Credit Facilities. (a)Revolving Credit Facility. (i)Subject to the terms and conditions hereof, each Revolving Lender agrees to make available to Borrower from time to time until the Commitment Termination Date its Pro Rata Share of advances (each, a “Revolving Credit Advance”).The Pro Rata Share of the Revolving Loan of any Revolving Lender shall not at any time exceed its separate Revolving Loan Commitment.The obligations of each Revolving Lender hereunder shall be several and not joint.Until the Commitment Termination Date and subject to the terms and conditions hereof, Borrower may from time to time borrow, repay and reborrow under this Section 1.1(a); provided, that the amount of any Revolving Credit Advance to be made at any time shall not exceed Borrowing Availability at such time.Each Revolving Credit Advance shall be made on notice by Borrower to one of the representatives of Agent identified in Schedule 1.1 at the address specified therein.Any such notice must be given no later than (1) 1:00p.m. (New York time) on the Business Day of the proposed Revolving Credit Advance, in the case of an Index Rate Loan, or (2) 1:00 p.m. (New York time) on the date which is three (3) Business Days prior to the proposed Revolving Credit Advance, in the case of a LIBOR Loan.Each such notice (a”Notice of Revolving Credit Advance”) must be given in writing (by telecopy, overnight courier, or Electronic Transmission) substantially in the form of Exhibit 1.1(a)(i), and shall include the information required in such Exhibit and such other information as may be reasonably required by Agent with respect to the use of proceeds. If Borrower desires to have the Revolving Credit Advances bear interest by reference to a LIBOR Rate, it must comply with Section 1.5(e). (ii)Except as provided in Section 1.12, Borrower shall execute and deliver to each Revolving Lender a note to evidence the Revolving Loan Commitment of that Revolving Lender.Each note shall be in the principal amount of the Revolving Loan Commitment of the applicable Revolving Lender, dated the Closing Date and substantially in the form of Exhibit 1.1(a)(ii)(each a “Revolving Note” and, collectively, the “Revolving Notes”).Each Revolving Note shall represent the obligation of Borrower to pay the amount of the applicable Revolving Lender’s Revolving Loan Commitment or, if less, such Revolving Lender's Pro Rata Share of the aggregate unpaid principal amount of all Revolving Credit Advances to Borrower together with interest thereon as prescribed in Section 1.5.The entire unpaid balance of the Revolving Loan and all other non-contingent Obligations shall be immediately due and payable in full in immediately available funds on the Commitment Termination Date. (iii)Each payment of principal with respect to the Revolving Loan shall be paid to Agent for the ratable benefit of each Revolving Loan Lender making a Revolving Loan, ratably in proportion to each such Revolving Loan Lender’s respective Revolving Loan Commitment. (b)Term Loan B. (i)Subject to the terms and conditions hereof, each Term Lender agrees to make a term loan (collectively, the “Term Loan B”) on the Closing Date to Borrower in the original principal amount of its Term Loan B Commitment.The obligations of each Term 2 Lender hereunder shall be several and not joint.The Term Loan B shall be evidenced by promissory notes substantially in the form of Exhibit 1.1(b) (each a “Term B Note” and collectively the “Term B Notes”), and, except as provided in Section 1.12, Borrower shall execute and deliver each Term B Note to the applicable Term Lender.Each Term B Note shall represent the obligation of Borrower to pay the amount of the applicable Term Lender's Term Loan B Commitment, together with interest thereon as prescribed in Section (ii)Borrower shall repay the principal amount of the Term Loan B in twenty (20) consecutive quarterly installments on the last day of March, June, September and December of each year, commencing March 31, 2008, as follows: PaymentInstallment DatesAmounts March 31, June 30, September December March 31, June 30, September December March 31, June 30, September December March 31, June 30, September December March 31, June 30, September December The final installment due on February 21, 2013 shall be in the amount equal to $47,500,000 or, if different the remaining principal balance of the Term Loan B. (iii)Notwithstanding Section 1.1(b)(ii), the aggregate outstanding principal balance of the Term Loan B shall be due and payable in full in immediately available funds on the Commitment Termination Date, if not sooner paid in full.No payment with respect to the Term Loan B may be reborrowed. 3 (iv)Each payment of principal with respect to the Term Loan B shall be paid to Agent for the ratable benefit of each Term Lender, ratably in proportion to each such Term Lender's respective Term Loan B Commitment. (c)Incremental Term Loan B Facility. (i)The Borrower may, from time to time until the Commitment Termination Date, request the Lenders or, subject to Agent and Requisite Lenders’ prior approval and the other provisions of this clause (c), other financial institutions as set forth below, to provide additional Commitments with respect to the Term Loan B, at the Borrower’s option up to an aggregate amount not in excess of Fifteen Million Dollars ($15,000,000) (the “Incremental Term Loan B Facility”); provided, however, that (i) the Borrower shall have given Agent at least twenty (20) days advance written notice of its intention to obtain the Incremental Term Loan B Facility, the desired amount of the Incremental Term Loan B Facility and the intended Incremental Facility Effective Date (as hereinafter defined), (ii) all conditions precedent set forth in Section 2.1 andSection 2.2, as the case may be, applied as if the Incremental Term Loan B Facility became effective on the Closing Date, shall have been satisfied as of the Incremental Facility Effective Date; (iii) Agent shall have received on or prior to the Incremental Facility Effective Date a certificate of the Secretary or an Assistant Secretary of each Credit Party, in form and substance satisfactory to Agent, certifying the resolutions of such Person’s board of directors (or equivalent governing body) approving and authorizing the Incremental Term Loan B Facility to the extent of the stated desired amount of such Incremental Term Loan B Facility, and certifying that none of the organizational documents of such Credit Party delivered to the Agent prior thereto have been modified or altered in any way (or if modifications have occurred, certifying new copies of such organizational documents), (iv) Agent shall have received an opinion of counsel to the Credit Parties in form and substance and from counsel reasonably satisfactory to the Agent and addressed to Agent dated the Incremental Facility Effective Date and addressing such matters as the Agent may reasonably request, (v) no Default or Event of Default exists or results therefrom and after giving pro forma effect thereto, Borrower is in compliance with the Financial Covenants set forth on Annex Gand (vi) Agent shall have received such new Notes, reaffirmations of guaranties, security agreements, pledge agreements and subordination agreements as it shall request, together with amendments to all Mortgages reflecting that the IncrementalTerm Loan B Facility is secured pari passu with the Loansoutstanding immediately prior to giving effect to the Incremental Term Loan B Facility, together with such endorsements to title policies as the Agent shall request. (ii)The Borrower shall offer the Incremental Term Loan B Facility to (x) first, the Lenders, and each Lender will have the right, but not any obligation, to committheir Pro RataShareofthe proposed Incremental Term Loan B Facility; providedthat,if any Lender or Lenders shalldecline to commit tosuchproposed Incremental Term Loan B Facility,then each otherLender which shall have committed to provideits Pro Rata Share of such proposed Incremental Facilityshall have the right, but not any obligation toincrease its commitment to suchIncremental Term Loan B Facility, or (y) if all existing Lenders fail to provide the entire requested amount of such Incremental Term Loan B Facility as set forth above, then with the prior approval of Agent, Borrower may designate any other bank or other financial institution provided, however, that any new bank or financial institution must be acceptable to the Agent (an “Additional Lender”); and such Lender or Additional Lendershall have executed an 4 assumption agreement in form and substance satisfactory to Agent (an “Assumption Agreement”) pursuant to which such Lender or Additional Lender shall agree to commit to all or a portion of such Incremental Term Loan B Facility and, in the case of an Additional Lender, to be bound by the terms of this Agreement as a Lender. On the effective date provided for in the Assumption Agreements providing for an Incremental Term Loan B Facility (each a “Incremental Facility Effective Date”), the Commitments in question will be increased, as appropriate, by the additional amount(s) committed to by each Lender or Additional Lender on the Incremental Facility Effective Date in regard thereto.In the event there are Lenders and Additional Lenders that have committed to the IncrementalTerm Loan B Facility in excess of the maximum amount requested (or permitted), then the Agent shall have the right to allocate such commitments, first, to Lenders and then to Additional Lenders. (iii)The Incremental Term Loan B Facility (i) shall rank pari passu in right of payment with the Term Loan B, (ii) shall not have a final maturity earlier than the then existing maturity date for the existing Term Loan B, (iii) shall amortize at 1% per year (with the remainder payable at maturity), (iv) shall have an Applicable Margin equal to or greater than the Applicable Margin then in effect for the existing Term Loan B; provided if such Applicable Margin is greater than the Applicable Margin then in effect for the existing Term Loan B, the Applicable Margin for such Term Loan B shall automatically be increased such that the Applicable Margins for the Term Loan B and the Incremental Term Loan B Facility shall be equal and (v) except for any differences permitted hereby, shall have the same terms and conditions as the Term Loan B (it being understood that Incremental Term Loan B Facility may be made as part of the existing tranche of Term Loan B).Any amendments necessary to effectuate this clause (c) may be made with the Agent’s and Borrower’s consent only. (d)Reliance on Notices.Agent shall be entitled to rely upon, and shall be fully protected in relying upon, any Notice of Revolving Credit Advance, Notice of Conversion/Continuation or similar notice believed by Agent to be genuine.Agent may assume that each Person executing and delivering any notice in accordance herewith was duly authorized, unless the responsible individual acting thereon for Agent has actual knowledge to the contrary. 1.2Letters of Credit.Subject to and in accordance with the terms and conditions contained herein and in Annex B, Borrower shall have the right to request, and Revolving Lenders agree to incur, or purchase participations in, Letter of Credit Obligations in respect of Borrower. 1.3Prepayments. (a)Voluntary Prepayments.Borrower may at any time on at least five (5) days' prior written notice to Agent voluntarily prepay all or part of the Term Loan B; provided that any such prepayments shall be in a minimum amount of $500,000 and integral multiples of $100,000 in excess of such amount.In addition, Borrower may at any time on at least ten (10) days' prior written notice to Agent terminate the Revolving Loan Commitment; provided that upon such termination, all Loans and other Obligations shall be immediately due and payable in full and all Letter of Credit Obligations shall be cash collateralized or otherwise satisfied in accordance with AnnexB; provided, however, that any such notice may state that it is 5 conditioned upon the effectiveness of a refinancing and/or payment in full of the Obligations from the proceeds of other credit facilities, the consummation of a particular disposition or the occurrence of a change of control, in which case such notice may be revoked by Borrower (by notice to Agent on or prior to the specified prepayment date) if such condition is not satisfied, in which case no payment obligation shall arise.Any such voluntary prepayment and any such termination of the Revolving Loan Commitment must be accompanied by the payment any LIBOR funding breakage costs in accordance with Section 1.13(b).Upon any such prepayment and termination of the Revolving Loan Commitment, Borrower's right to request Revolving Credit Advances, or request that Letter of Credit Obligations be incurred on its behalf, shall simultaneously be terminated.Any partial prepayments of the Term Loan B made by Borrower shall be applied to prepay the scheduled installments of the Term Loan B in inverse order of maturity. (b)Mandatory Prepayments. (i)If at any time the outstanding balance of the Revolving Loan exceeds the Maximum Amount, Borrower shall immediately repay the aggregate outstanding Revolving Credit Advances to the extent required to eliminate such excess.If any such excess remains after repayment in full of the aggregate outstanding Revolving Credit Advances, Borrower shall provide cash collateral for the Letter of Credit Obligations in the manner set forth in Annex B to the extent required to eliminate such excess. (ii)Immediately upon receipt by any Credit Party of any cash proceeds of any asset disposition, Borrower shall prepay the Loans in an amount equal to all such proceeds, net of (A) commissions and other reasonable transaction costs, fees and expenses properly attributable to such transaction and payable by such Credit Party in connection therewith (in each case, paid to non-Affiliates), (B) transfer taxes, (C) amounts payable to holders of Liens on such asset (to the extent such Liens constitute Liens permitted hereunder), if any, and (D) an appropriate reserve for income taxes paid or payable in accordance with GAAP in connection therewith, including any reserves required to be established in accordance with GAAP against liabilities reasonably anticipated and attributable to the subject asset disposition, including, without limitation, pension and other post-employment benefit liabilities, liabilities related to environmental matters and liabilities under indemnification obligations associated with such asset disposition; provided that upon the reversal of any such reserve, such amounts so reversed shall be immediately used to repay the Loans in accordance herewith.Any such prepayment shall be applied in accordance with Section 1.3(c).The following shall not be subject to mandatory prepayment under this clause (ii):(1) proceeds of sales and dispositions permitted under Section 6.8 (a), (b), (c) or (d), and (2) asset disposition proceeds that are reinvested in the Business within two hundred seventy (270) days following receipt thereof and until reinvested are used to repay outstanding Revolving Loans or if no Revolving Loans are then outstanding are deposited in a Blocked Account in which Agent has a first priority perfected Lien; provided that Borrower notifies Agent of its intent to reinvest at the time such proceeds are received and when such reinvestment occurs.Thereafter, such funds shall be made available to such Credit Party for reinvestment as follows: (i) Borrower shall request a Revolving Credit Advance or release from the Blocked Account be made to such Credit Party in the amount requested to be released; and (ii) so long as the conditions set forth in Section 2.2 have been met, Revolving Lenders shall make such Revolving Credit Advance or Agent shall release funds from 6 such Blocked Account.To the extent not reinvested, such proceeds shall be applied in accordance with Section 1.3(c); provided that in the case of proceeds pertaining to any Credit Party other than Borrower, such proceeds shall be applied to the Loans owing by Borrower. (iii)If any Credit Party issues Stock (other than Stock issuances to Reading or its Affiliates the proceeds of which are contributed to the Borrower and used for the improvement or expansion of the Business, Permitted Acquisitions, Capital Expenditures or Investments permitted hereunder) or any Credit Party incurs Indebtedness (other than Indebtedness incurred pursuant to Section 6.3), no later than the Business Day following the date of receipt of the proceeds thereof, Borrower shall prepay the Loans (and cash collateralize Letter of Credit Obligations) in an amount equal to all such proceeds from the issuance of such Stock or incurrence of Indebtedness, net of underwriting discounts and commissions and other reasonable costs paid to non-Affiliates in connection therewith.Any such prepayment shall be applied in accordance with Section 1.3(c).The following shall not be subject to prepayment under this clause (iii):proceeds of Stock issuances to employees of Holdings and its Subsidiaries. (iv)Until the Termination Date, Borrower shall prepay the Obligations on March 31 of each Fiscal Year in an amount equal to seventy five percent (75%) of Excess Cash Flow for the immediately preceding Fiscal Year, commencing with the Fiscal Year ending December 31, 2008 which shall be payable on March 31, 2009.Any prepayments from Excess Cash Flow paid pursuant to this clause (iv) shall be applied in accordance with Section 1.3(c).Each such prepayment shall be accompanied by a certificate signed by a Responsible Financial Officer of the Borrower certifying the manner in which Excess Cash Flow and the resulting prepayment were calculated, which certificate shall be in form and substance reasonably satisfactory to Agent. (v)If as of the last day of any Fiscal Quarter, the Loan to Contributed Capital Ratio is more than 82.5%, no later than 5 Business Days after the end of such Fiscal Quarter Borrower shall prepay the Loans (and cash collateralize Letter of Credit Obligations) in an amount equal to the amount that would result in such Loan to Contributed Capital Ratio equaling no more than 82.5%.Any such prepayment shall be applied in accordance with Section 1.3(c). (c)Application of Certain Mandatory Prepayments.Any prepayments made by Borrower pursuant to Sections 1.3(b)(ii), (b)(iii), (b)(iv) or (v)above and any prepayments from insurance or condemnation proceeds in accordance with Section 5.4(b) or (c) and the Mortgage(s), respectively, shall be applied as follows: first, to Fees and reimbursable expenses of Agent then due and payable pursuant to any of the Loan Documents; second, to interest then due and payable on the Term Loan B; third, to prepay the scheduled principal installments of the Term Loan B in inverse order of maturity, until such Term Loan B shall have been prepaid in full; fourth, to interest then due and payable on the Revolving Credit Advances; fifth, to the outstanding principal balance of Revolving Credit Advances until the same has been paid in full; and sixth, to any Letter of Credit Obligations, to provide cash collateral therefor in the manner set forth in Annex B, until all such Letter of Credit Obligations have been fully cash collateralized in the manner set forth in Annex B; provided, however,that if an Event of Default has occurred and is continuing, such prepayment occurs other than through the exercise of remedies pursuant to the terms of the Loan Documents and the Requisite Revolving Lenders so 7 elect, any such prepayments shall be applied as follows:first, to Fees and reimbursable expenses of Agent then due and payable pursuant to any of the Loan Documents; second, to interest then due and payable on the Term Loan B and Revolving Loan; third, to prepay the Term Loan B and the Revolving Loan, applied pro rata to scheduled principal installments of the Term Loan B, and applied to Revolving Credit Advances before application to provide cash collateral for any Letter of Credit Obligations in the manner set forth in Annex B.The Revolving Loan Commitment shall not be permanently reduced by the amount of any such prepayments. (d)No Implied Consent.Nothing in this Section 1.3 shall be construed to constitute Agent's or any Lender's consent to any transaction that is notpermitted by other provisions of this Agreement or the other Loan Documents. 1.4Use of Proceeds.Borrower shall utilize the proceeds of the Loans solely for the Acquisition and Permitted Acquisitions (and to pay any related transaction expenses), and for the financing of the ordinary working capital and general corporate needs of Borrower and its Subsidiaries.Disclosure Schedule (1.4) contains a description of Borrower's sources and uses of funds as of the Closing Date, including Loans and Letter of Credit Obligations to be made or incurred on that date, and a funds flow memorandum detailing how funds from each source are to be transferred to particular uses. 1.5Interest and Applicable Margins. (a)Borrower shall pay interest to Agent, for the ratable benefit of Lenders in accordance with the various Loans being made by each Lender, in arrears on each applicable Interest Payment Date, at the following rates with respect to the Revolving Credit Advances and the Term Loan B, the Index Rate plus the Applicable Index Margin per annum or, at the election of Borrower, the applicable LIBOR Rate plus the Applicable LIBOR Margin per annum. As of the Closing Date the Applicable Margins are as follows: Applicable Index Margin 2.75% Applicable LIBOR Margin 4.00% The Applicable Margins may be adjusted by reference to the following grids: If Leverage Ratio is: Level of Applicable Margins: > 3.25 Level I > 2.75, but < 3.25 Level II > 2.25, but < 2.75 Level III < 2.25 Level IV 8 Applicable Margins Level I Level II Level III Level IV Applicable Index Margin 2.75% 2.50% 2.25% 2.00% Applicable LIBOR Margin 4.00% 3.75% 3.50% 3.25% Adjustments in the Applicable Margins commencing with the Fiscal Quarter ending March 31, 2008 shall be implemented quarterly on a prospective basis, for each calendar month commencing at least five (5) days after the date of delivery to Lenders of the quarterly unaudited or annual audited (as applicable) Financial Statements evidencing the need for an adjustment.Concurrently with the delivery of those Financial Statements, Borrower shall deliver to Agent and Lenders a certificate, signed by a Responsible Financial Officer of the Borrower, setting forth in reasonable detail the basis for the continuance of, or any change in, the Applicable Margins. Failure to timely deliver such Financial Statements shall, in addition to any other remedy provided for in this Agreement, result in an increase in the Applicable Margins to the highest level set forth in the foregoing grid, until the date that is five (5) days following the delivery of those Financial Statements demonstrating that such an increase is not required.If an Event of Default has occurred and is continuing at the time any reduction in the Applicable Margins is to be implemented, that reduction shall be deferred until the first day of the first calendar month following the date on which such Event of Default is waived or cured.In the event that any Financial Statement or Compliance Certificate delivered hereunder is shown to be inaccurate (regardless of whether this Agreement or the Commitments are in effect when such inaccuracy is discovered), and such inaccuracy, if corrected, would have led to the application of a higher Applicable Margin based upon the foregoing pricing grid (the “Accurate Applicable Margin”) for any period that such Financial statement or Compliance Certificate covered, then (i) Borrower shall immediately, following actual knowledge of the Borrower of the occurrence thereof, deliver to the Agent a correct Financial Statement or Compliance Certificate, as the case may be, for such period, (ii) the Applicable Margin shall be adjusted such that after giving effect to the corrected Financial Statements or Compliance Certificate, as the case may be, the Applicable Margin shall be reset to the Accurate Applicable Margin based upon the foregoing pricing grid for such period as set forth in the foregoing pricing grid for such period and (iii) shall concurrently with the delivery of the corrected Financial Statement or Compliance Certificate, as the case may be, pay to the Agent, for the account of the Lenders, the accrued additional interest owing as a result of such Accurate Applicable Margin for such period.The provisions of this definition shall not limit the rights of the Agent and the Lenders with respect to Section 1.5(d) or Article VIII. (b)Solely for purposes of the payment of interest and not in connection with the calculation of Financial Covenants or otherwise, if any payment on any Loan becomes due and payable on a day other than a Business Day, the maturity thereof will be extended to the next succeeding Business Day (except as set forth in the definition of LIBOR Period) and, with respect to payments of principal, interest thereon shall be payable at the then applicable rate during such extension. 9 (c)All computations of Fees calculated on a per annum basis and interest shall be made by Agent on the basis of a 360-day year, in each case for the actual number of days occurring in the period for which such interest and Fees are payable.The Index Rate is a floating rate determined for each day.Each determination by Agent of interest rates and Fees hereunder shall be presumptive evidence of the correctness of such rates and Fees. (d)So long as an Event of Default has occurred and is continuing under Section 8.1(a), (g) or (h), or so long as any other Event of Default has occurred and is continuing and at the election of Agent (or upon the written request of Requisite Lenders) confirmed by written notice from Agent to Borrower (a “Default Rate Notice”), the interest rates applicable to the Loans and the Letter of Credit Fees shall be increased by two percentage points (2%) per annum above the rates of interest or the rate of such Fees otherwise applicable hereunder unless Agent or Requisite Lenders elect to impose a smaller increase (the “Default Rate”), and all outstanding Obligations shall bear interest at the Default Rate applicable to such Obligations.Interest and Letter of Credit Fees at the Default Rate shall accrue from the initial date of such Event of Default (if in respect of such an Event of Default under Section 8.1(a), (g) or (h)) or in the case of any other Event of Default from and after receipt by Borrower of a Default Rate Notice, in either case, until the subject Event of Default is cured or waived and shall be payable upon demand. (e)Subject to the conditions precedent set forth in Section 2.2, Borrower shall have the option to (i) request that any Revolving Credit Advance be made as a LIBOR Loan, (ii) convert at any time all or any part of outstanding Loans from Index Rate Loans to LIBOR Loans, (iii) convert any LIBOR Loan to an Index Rate Loan, subject to payment of LIBOR breakage costs in accordance with Section 1.13(b) if such conversion is made prior to the expiration of the LIBOR Period applicable thereto, or (iv) continue all or any portion of any Loan as a LIBOR Loan upon the expiration of the applicable LIBOR Period and the succeeding LIBOR Period of that continued Loan shall commence on the first day after the last day of the LIBOR Period of the Loan to be continued.Any Loan or group of Loans having the same proposed LIBOR Period to be made or continued as, or converted into, a LIBOR Loan must be in a minimum amount of $250,000 and integral multiples of $100,000 in excess of such amount.Any such election must be made by 1:00 p.m. (New York time) on the third Business Day prior to (1)the date of any proposed Advance which is to bear interest at the LIBOR Rate, (2) the end of each LIBOR Period with respect to any LIBOR Loans to be continued as such, or (3)the date on which Borrower wishes to convert any Index Rate Loan to a LIBOR Loan for a LIBOR Period designated by Borrower in such election.If no election is received with respect to a LIBOR Loan by 1:00 p.m. (New York time) on the third Business Day prior to the end of the LIBOR Period with respect thereto (or if a Default or an Event of Default has occurred and is continuing), that LIBOR Loan shall be converted to an Index Rate Loan at the end of its LIBOR Period.Borrower must make such election by notice to Agent in writing, by telecopy, overnight courier or Electronic Transmission.In the case of any conversion or continuation, such election must be made pursuant to a written notice (a “Notice of Conversion/Continuation”) in the form of Exhibit 1.5(e). (f)Notwithstanding anything to the contrary set forth in this Section1.5, if a court of competent jurisdiction determines in a final non-appealable order that the rate of interest payable hereunder exceeds the highest rate of interest permissible under law (the “Maximum 10 Lawful Rate”), then so long as the Maximum Lawful Rate would be so exceeded, the rate of interest payable hereunder shall be equal to the Maximum Lawful Rate; provided, however, that if at any time thereafter the rate of interest payable hereunder is less than the Maximum Lawful Rate, Borrower shall continue to pay interest hereunder at the Maximum Lawful Rate until such time as the total interest received by Agent, on behalf of Lenders, is equal to the total interest that would have been received had the interest rate payable hereunder been (but for the operation of this paragraph) the interest rate payable since the Closing Date as otherwise provided in this Agreement.In no event shall the total interest received by any Lender pursuant to the terms hereof exceed the amount that such Lender could lawfully have received had the interest due hereunder been calculated for the full term hereof at the Maximum Lawful Rate. 1.6Reserved 1.7Reserved. 1.8Cash Management Systems.On or prior to theClosing Date, Borrower will establish and will maintain until the Termination Date, the cash management systems described in Annex C (the “Cash Management Systems”). 1.9Fees. (a)Borrower shall pay to GE Capital, individually, the Fees specified in the GE Capital Fee Letter. (b)As additional compensation for the Revolving Lenders, Borrower shall pay to Agent, for the ratable benefit of such Lenders, in arrears, on the last day of each calendar quarter prior to the Commitment Termination Date and on the Commitment Termination Date, a Fee for Borrower's non-use of available funds in an amount equal to one-half of one percent (0.50%) per annum (calculated on the basis of a 360 day year for actual days elapsed) multiplied by the difference between (x) the Maximum Amount (as it may be reduced from time to time) and (y) the average for the period of the daily closing balance of the Revolving Loan outstanding during the period for which the such Fee is due. (c)Borrower shall pay to Agent, for the ratable benefit of Revolving Lenders, the Letter of Credit Fee as provided in AnnexB. 1.10Receipt of Payments.Borrower shall make each payment under this Agreement not later than 2:00 p.m. (New York time) on the day when due in immediately available funds in Dollars to the Collection Account.For purposes of computing interest and Fees and Borrowing Availability of any date, all payments shall be deemed received on the Business Day on which immediately available funds therefor are received in the Collection Account prior to 2:00 p.m. New York time.Payments received after 2:00 p.m. New York time on any Business Day or on a day that is not a Business Day shall be deemed to have been received on the following Business Day. 1.11Application and Allocation of Payments. 11 (a)So long as no Event of Default has occurred and is continuing, (i) payments matching specific scheduled payments then due shall be applied to those scheduled payments; (iii) voluntary prepayments shall be applied in accordance with the provisions of Section 1.3(a); and (iii) mandatory prepayments shall be applied as set forth in Section 1.3(c).All payments and prepayments applied to a particular Loan shall be applied ratably to the portion thereof held by each Lender as determined by its Pro Rata Share; provided that any such payments received shall be applied first to repay Loans outstanding as Index Rate Loans and then to Loans outstanding as LIBOR Rate Loans, with those LIBOR Rate Loans having earlier expiring LIBOR Periods being repaid prior to those with later expiring LIBOR Periods.As to any other payment, and as to all payments made when an Event of Default has occurred and is continuing or following the Commitment Termination Date, Borrower hereby irrevocably waives the right to direct the application of any and all payments received from or on behalf of Borrower, and Borrower hereby irrevocably agrees that Agent shall have the continuing exclusive right to apply any and all such payments against the Obligations as Agent may deem advisable notwithstanding any previous entry by Agent in the Loan Account or any other books and records.In the absence of a specific determination by Agent with respect thereto, payments from proceeds of Collateral following the exercise of remedies shall be applied to amounts then due and payable in the following order: (1) to Fees and Agent's expenses reimbursable hereunder; (2) to interest on the Loans, ratably in proportion to the interest accrued as to each Loan; (3) to principal payments on the other Loans and any Obligations under any Secured Rate Contract and to provide cash collateral for Letter of Credit Obligations in the manner described in Annex B, ratably to the aggregate, combined principal balance of the other Loans, Obligations under any Secured Rate Contracts and outstanding Letter of Credit Obligations; and (4) to all other Obligations including expenses of Lenders to the extent reimbursable under Section (b)Agent is authorized to, and at its sole election may, charge to the Revolving Loan balance on behalf of Borrower and cause to be paid all Fees, expenses, Charges, costs (including insurance premiums in accordance with Section 5.4(a)) and interest and principal, other than principal of the Revolving Loan, owing by Borrower under this Agreement or any of the other Loan Documents if and to the extent Borrower fails to pay promptly any such amounts as and when due (and, in the case of any expenses, Charges, and costs, following the presentment of an invoice therefor), even if the amount of such charges would exceed Borrowing Availability at such time.At Agent's option and to the extent permitted by law, any charges so made shall constitute part of the Revolving Loan hereunder. 1.12Loan Account and Accounting.Agent shall maintain a loan account (the “Loan Account”) on its books to record: all Advances and the Term Loan B, all payments made by Borrower, and all other debits and credits as provided in this Agreement with respect to the Loans or any other Obligations.All entries in the Loan Account shall be made in accordance with Agent's customary accounting practices as in effect from time to time. The balance in the Loan Account, as recorded on Agent's most recent printout or other written statement, shall, absent manifest error, be presumptive evidence of the amounts due and owing to Agent and Lenders by Borrower; provided that any failure to so record or any error in so recording shall not limit or otherwise affect Borrower's duty to pay the Obligations.Agent shall render to Borrower a monthly accounting of transactions with respect to the Loans setting forth the balance of the Loan Account for the immediately preceding month.Unless Borrower notifies Agent in writing of any objection to any such accounting (specifically describing the basis for such objection), 12 within thirty (30) days after the date thereof, each and every such accounting shall be presumptive evidence of all matters reflected therein.Only those items expressly objected to in such notice shall be deemed to be disputed by Borrower.Notwithstanding any provision herein contained to the contrary, any Lender may elect (which election may be revoked) to dispense with the issuance of Notes to that Lender and may rely on the Loan Account as evidence of the amount of Obligations from time to time owing to it. 1.13Indemnity. (a)Each Credit Party that is a signatory hereto shall jointly and severally indemnify and hold harmless each of Agent, Lenders and their respective Affiliates, and each such Person’s respective officers, directors, employees, attorneys, agents and representatives (each, an “Indemnified Person”), from and against any and all suits, actions, proceedings, claims, damages, losses, liabilities and expenses (including reasonable attorneys’ fees and disbursements and other costs of investigation or defense, including those incurred upon any appeal) that may be instituted or asserted by any Credit Party, any affiliate thereof or any third party against or incurred by any such Indemnified Person as the result of credit having been extended, suspended or terminated under this Agreement and the other Loan Documents and the administration of such credit, and in connection with or arising out of the Loan Documents, the commitment and proposal letters related thereto, the transactions contemplated hereunder and thereunder and any actions or failures to act in connection therewith, including any and all losses associated withElectronic Transmissions or E-Systems as well as for failures caused by a Credit Party’s equipment, software, services or otherwise used in connection therewith, and any and all Environmental Liabilities and legal costs and expenses arising out of or incurred in connection with disputes between or among any parties to any of the Loan Documents with respect to, or relating to the transactions under, the Loan Documents and any investigation, litigation, or proceeding related to any such matters (collectively, “Indemnified Liabilities”); provided, that no such Credit Party shall be liable for any indemnification to an Indemnified Person to the extent that any such suit, action, proceeding, claim, damage, loss, liability or expense results from that Indemnified Person’sgross negligence or willful misconduct as finally determined by a court of competent jurisdiction.NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER. (b)To induce Lenders to provide the LIBOR Rate option on the terms provided herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last day of any applicable LIBOR Period (whether that repayment is made pursuant to any provision of this Agreement or any other Loan Document or occurs as a result of acceleration, by operation of law or otherwise); (ii) Borrower shall default in payment when due of the principal amount of or interest on any LIBOR Loan; (iii) Borrower shall refuse to accept any borrowing of, or shall request a termination of any borrowing, conversion into or continuation of LIBOR Loans after Borrower has given notice requesting the same in accordance herewith; or (iv) Borrower shall 13 fail to make any prepayment of a LIBOR Loan after Borrower has given a notice thereof in accordance herewith, then Borrower shall indemnify and hold harmless each Lender from and against all losses, costs and expenses resulting from or arising from any of the foregoing.Such indemnification shall include any loss (excluding loss of margin) or expense arising from the reemployment of funds obtained by it or from fees payable to terminate deposits from which such funds were obtained.For the purpose of calculating amounts payable to a Lender under this subsection, each Lender shall be deemed to have actually funded its relevant LIBOR Loan through the purchase of a deposit bearing interest at the LIBOR Rate in an amount equal to the amount of that LIBOR Loan and having a maturity comparable to the relevant LIBOR Period; provided, that each Lender may fund each of its LIBOR Loans in any manner it sees fit, and the foregoing assumption shall be utilized only for the calculation of amounts payable under this subsection.This covenant shall survive the termination of this Agreement and the payment of the Notes and all other amounts payable hereunder.As promptly as practicable under the circumstances, each Lender shall provide Borrower with its written, reasonably detailed, calculation of all amounts payable pursuant to this Section 1.13(b), and such calculation shall be binding on the parties hereto unless Borrower shall object in writing within ten (10) Business Days of receipt thereof, specifying the basis for such objection in detail. 1.14Access.Each Credit Party that is a party hereto shall, during normal business hours, from time to time upon five (5) Business Days’ prior written notice as frequently as Agent reasonably determines to be appropriate: (a) provide Agent and any of its officers, employees and agents access to its properties, facilities, advisors, officers and employees of each Credit Party and to the Collateral, (b) permit Agent, and any of its officers, employees and agents, to inspect, audit and make extracts from any Credit Party's books and records, and (c) permit Agent, and its officers, employees and agents, to inspect, review, evaluate and make test verifications and counts of the Accounts, Inventory and other Collateral of any Credit Party.If an Event of Default has occurred and is continuing, each such Credit Party shall provide such access to Agent and to each Lender at all times and without advance notice.Furthermore, so long as any Event of Default under Section 8.1(a), (g) or (h) has occurred and is continuing, Borrower shall provide Agent and each Lender with access to its material suppliers.Each Credit Party shall make available to Agent and its counsel reasonably promptly originals or copies of all books and records that Agent may reasonably request.Each Credit Party shall deliver any document or instrument necessary for Agent, as it may from time to time reasonably request, to obtain records from any service bureau or other Person that maintains records for such Credit Party, and shall maintain duplicate records or supporting documentation on media, including computer tapes and discs owned by such Credit Party.Agent will give Lenders at least five (5) Business Days’ prior written notice of regularly scheduled audits, which audits, in the absence of the existence of an Event of Default, shall occur no more frequently than annually.Representatives of other Lenders may accompany Agent's representatives on regularly scheduled audits at no charge to Borrower. 1.15Taxes. (a)Any and all payments by Borrower hereunder or under the Notes shall be made, in accordance with this Section 1.15, free and clear of and without deduction for any and all present or future Taxes.If Borrower shall be required by law to deduct any Taxes from or in respect of any sum payable hereunder or under the Notes, (i) the sum payable shall be increased 14 as much as shall be necessary so that after making all required deductions (including deductions applicable to additional sums payable under this Section 1.15) Agent or Lenders, as applicable, receive an amount equal to the sum they would have received had no such deductions been made, (ii) Borrower shall make such deductions, and (iii) Borrower shall pay the full amount deducted to the relevant taxing or other authority in accordance with applicable law.Within thirty (30) days after the date of any payment of Taxes, Borrower shall furnish to Agent the original or a certified copy of a receipt evidencing payment thereof. (b)Each
